[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR EXTENSION OF TIME
The court is genuinely shocked at what it considers to be the lack of candor in plaintiff's motion for extension of time to file an appeal. The court issued a complete memorandum of decision from the bench on November 1, 1990, therefore the time within which to appeal began running on that day. As a CT Page 3856 courtesy to the parties, the clerk generated a judicial information systems notice which correctly recited the judgment for the individual defendant Neilen and against the individual defendant Wall, omitting only the stipulated judgment against the corporation. Apparently in response to a call from counsel for plaintiff, the clerk generated a corrected notice adding the fact that, (as the parties had stipulated at the beginning of trial), judgment was also entered for the plaintiff against the corporate defendant.
This series of events, which are of utterly no significance and could not possibly have misled any of the parties, is cited as a reason for a request for extension of time. If the court were to use its discretion, it would deny the request for extension of time within which to file an appeal on discretionary grounds. However, the court notes that the motion was not filed until November 23, 1990. Practice Book Section 4040(c)(4) provides, inter alia, as follows: "No motion under this rule shall be granted unless it is filed before the time limit sought to be extended by such motion has expires." The court does not have discretion in this matter, and must deny the motion for extension of time to file an appeal because the motion for extension of time was not itself timely files.
The court would add a cautionary note to defendant's counsel. If an appeal is taken by the plaintiff, defense counsel must file a motion to dismiss the appeal for lack of timeliness within ten days of the taking of the appeal, or the defendant will have waived the right to make that claim.
Koletsky, J.